EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shi Liu on 29 June 2022.

The application has been amended as follows: 
Please amend claim 1 as follows: 
“An apparatus comprising: 
	at least one support structure configured to support a plurality of workpieces around a rotational axis, each workpiece of the plurality of workpieces having a substantially cylindrical shape with an outer surface and a longitudinal axis, and each workpiece of the plurality of workpieces having a hollow cavity defined by an inner surface; 
	a drive assembly configured to rotate the plurality of workpieces around the rotational axis, and 
	a contact point assembly configured to enable electrical contact with the plurality of workpieces, wherein the contact point assembly comprises a plurality of contacts comprising a series of peripheral rods, wherein an individual peripheral rod of the series of peripheral rods is configured to be positioned within the hollow cavity of at least one workpiece of the plurality of workpieces substantially along the longitudinal axis of the at least one workpiece of the plurality of workpieces or an axis substantially parallel to the longitudinal axis of the at least one workpiece of the plurality of workpieces, wherein each of the contacts of the plurality of contacts comprises a threaded portion configured to couple to a threaded portion of an individual workpiece of the plurality of workpieces.”

Please CANCEL claim 14.

Election/Restrictions
Claim 1 is allowable. Claims 37, 51, 53, 61-63, 68, 70, and 71, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 13 December 2021, is hereby withdrawn and claims 37, 51, 53, 61-63, 68, 70, and 71 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 1 when provided the broadest reasonable interpretation in light of the specification, with particular attention drawn towards the limitations of the specific arrangement of the contact point assembly.
The most relevant prior art is deemed to be previously cited Vanmunster and Uenishi which fail to disclose the type of contact point assembly with a threaded portion configured to couple to a threaded potion of an individual workpiece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795